Citation Nr: 0115742	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of tear, central tendon, right middle finger.

2.  Entitlement to a compensable disability evaluation for 
scars, neck and face, residuals of removal of growths.  

3.  Entitlement to a compensable disability evaluation for 
scars, right thigh, flank, and abdominal wall, residuals of 
removal of growths.  


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.  This appeal arises from an October 2000 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

The issue of entitlement to a compensable disability 
evaluation for scars, right thigh, flank, and abdominal wall, 
residuals of removal of growths, will be addressed in the 
REMAND section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
compensable disability evaluations for residuals of tear, 
central tendon, right middle finger, and scars, neck and 
face, residuals of removal of growths.

2.  The medical evidence reflects that the veteran 
experiences no neurological, muscular, or any functional 
impairment that is a residual of the tendon tear of his right 
middle finger; he continues to have full range of motion of 
the right hand, including the middle digit; and his 
complaints of pain have not been medically associated with 
the service connected tendon tear residuals; a preponderance 
of the evidence is against a finding that the veteran 
experiences either favorable or unfavorable ankylosis of the 
third digit of the right hand; the right middle finger 
surgical scar is not tender and painful on objective 
demonstration, and it does not cause any limitation of 
function of the finger or hand.  

3.  The veteran's scars of the neck and face are no more than 
slightly disfiguring; they are well healed and not productive 
of tenderness or functional limitation in the affected part.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of tear, central tendon, right middle finger, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 
5226, 7804, 7805 (2000).

2.  The criteria for a compensable evaluation for scars, neck 
and face, residuals of removal of growths, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 7800, 
7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the veteran's claims for 
compensable disability evaluations for residuals of tear, 
central tendon, right middle finger, and scars, neck and 
face, residuals of removal of growths, the Board finds that 
those issues are adequately developed for appellate review, 
and need not be remanded to the RO for initial review in 
light of the VCAA.  The duty to assist has been met in that 
the RO arranged for adequate VA examinations to evaluate the 
claims and obtained relevant VA outpatient records of the 
veteran.  The veteran has not indicated that any pertinent 
medical records have not been obtained.  Furthermore, in the 
statement of the case the RO has met the notice requirements 
of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Right Middle Finger

Service connection for residuals of tear, central tendon, 
right middle finger, was granted in October 1991.  A 
noncompensable evaluation was assigned from October 1991.  
The veteran contends that he is entitled to a compensable 
evaluation.

The veteran's finger disability is rated under the provisions 
of Diagnostic Code 5226 of the Rating Schedule.  That code 
section provides that where there is favorable or unfavorable 
ankylosis of the minor middle finger a 10 percent evaluation 
is warranted.  38 C.F.R. Part 4, Code 5226 (2000).

Nerve conduction studies conducted in December 1999 and July 
2000 found no electrophysiologic evidence of carpal tunnel 
syndrome on the right.  

A VA neurologic examination was conducted in June 2000.  The 
veteran reported chronic pain and numbness in the dorsal 
aspect of the right hand.  On examination, the veteran was 
neurologically intact.  There was a scar over the third 
proximal metacarpal joint.  There was no evidence of muscle 
atrophy or problems with muscle bulk.  Tone in both upper 
extremities was normal.  Strength testing in the hands was 
5/5.  Finger flexors and extensors were normal.  The 
diagnosis was history of trauma to the third metacarpal 
joint.  By neurologic examination, there is little evidence 
of focal neurologic deficit.  

A VA muscles examination was also conducted in June 2000.  
The examiner stated that no muscles were involved in the 
tendon rupture of the right middle finger.  On examination, 
there was no tissue loss.  The examiner found no adhesions, 
tendon damage, or bone, joint or nerve damage.  Muscle 
strength was excellent, with no loss of muscle function; the 
veteran moved his finger well.  The diagnosis was scar over 
the metacarpal phalangeal joint, right middle finger, from 
surgery, with no loss of function.  The examiner went on to 
note that there was no relationship between the tear of the 
tendon to the right middle finger and any carpal tunnel 
syndrome.

The VA scars examination conducted in June 2000 described a 
barely discernible five centimeter scar over the middle 
metacarpal phalangeal joint of the right hand.  The veteran 
had to wet this with water for the examiner to be able to 
find the scar.  The examiner described an "almost perfect 
surgical scar."  There was no tenderness or adherence, and 
no elevation or depression of the scar.  The examiner 
reported that range of motion of the finger was excellent, 
and there was no loss of function due to pain.  

There is no competent medical evidence indicating that the 
veteran experiences any functional impairment related to the 
residuals of tear, central tendon, right middle finger.  The 
competent medical evidence reflects that he experiences no 
neurological, muscular, or any functional impairment that is 
a residual of the tendon tear.  The competent medical 
evidence reflects that he continues to have full range of 
motion of the right hand, including the middle digit.  
Although the veteran has reported various symptoms that he 
believes are associated with the tendon tear, including pain, 
he is not qualified, as a lay person, to establish a medical 
diagnosis or associate symptoms with a specific disability, 
as such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Since there is no competent 
medical evidence associating any functional impairment with 
the residuals of a tear of the central tendon of the right 
middle finger, a preponderance of the evidence is against a 
finding that the veteran experiences either favorable or 
unfavorable ankylosis of the third digit of the right hand or 
any other impairment of the right hand that would warrant a 
compensable evaluation.  This is so even with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 4.45, because the 
competent medical evidence indicates that the pain the 
veteran reports regarding his right hand is not related to 
his service-connected disability and there is no competent 
medical evidence indicating that the pain he reports is 
related to a service-connected disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a compensable evaluation for 
residuals of tear, central tendon, right middle finger under 
Code 5226.  38 C.F.R. Part 4, Code 5226 (2000).  Nor is there 
any basis for a compensable evaluation under Code 7804 or 
7805, since the right middle finger surgical scar is not 
tender and painful on objective demonstration, and it does 
not cause any limitation of function of the finger or hand.  
38 C.F.R. Part 4, Codes 7804, 7805 (2000).  The Board notes 
that, as the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2000).

Scars, Neck and Face

The service medical records show that a lesion was removed 
from the right side of the veteran's neck in August 1985, and 
a fibrotic nodule was removed from the same area in October 
1989.  Service connection for scars, neck and face, residuals 
of removal of growths, was granted in October 1991.  A 
noncompensable evaluation was assigned from October 1991.  
The veteran contends that he is entitled to a compensable 
evaluation.

Where there are disfiguring scars of the head, face, or neck, 
that are moderately disfiguring, a 10 percent evaluation will 
be assigned.  Where the scars are slight, a zero percent 
evaluation will be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 7800 (2000).  When, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, a 10 percent rating may be increased to 30 
percent.  38 C.F.R. Part 4, Diagnostic Code 7800 (2000).

A VA scars examination was conducted in June 2000.  The 
examiner noted that no scars could be seen at all as the 
veteran had a one-third inch full beard down onto his neck.  
The examiner noted that there was no discernible scarring, 
and no disfigurement or limitation of function.

Based upon the recent examination findings, the veteran's 
scars of the neck and face are properly evaluated as 
noncompensably disabling.  As described, the scars were not 
disfiguring, unsightly or repugnant; indeed, they were not 
discernible.  Additionally, there was no indication of 
tenderness or functional limitation in the affected part that 
would otherwise provide for a higher evaluation under 
diagnostic codes 7804 and 7805.  Accordingly, the Board finds 
that the veteran's residual scars of the neck and face are 
properly rated as noncompensable based on slight disability 
under code 7800.  38 C.F.R. Part 4, Code 7800 (2000).  In 
view of the foregoing, the preponderance of the evidence is 
against the claim for an increased rating for scars, neck and 
face, residuals of removal of growths.  The Board notes that, 
as the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (2000).


ORDER

A compensable disability evaluation for residuals of tear, 
central tendon, right middle finger, is denied.

A compensable disability evaluation for scars, neck and face, 
residuals of removal of growths, is denied.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for his service connected scars of the right 
thigh, flank, and abdominal wall.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that the VA examinations conducted in June 
2000 did not address the issue of scars of the right thigh, 
flank, and abdominal wall.  There was no indication that 
these scars were examined, or that any findings related to 
possible limitation of parts related to the scars were 
evaluated.  

In light of the inadequate medical findings of record, the 
Board is unable to determine the current extent of the 
veteran's service connected scars of the right thigh, flank, 
and abdominal wall, on the basis of the evidence as it now 
stands.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the veteran should be scheduled for an 
examination by a VA physician in order to determine the 
current status of the scars of the right thigh, flank, and 
abdominal wall.  The examiner must comment on whether any of 
the scars are tender and painful on objective demonstration, 
and whether there is any limitation of function of any body 
part affected by the scars.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  Following the above, the RO should 
schedule the veteran for an examination 
by a VA physician.  After reviewing this 
remand, the examiner should determine the 
current status of the scars of the 
veteran's right thigh, flank, and 
abdominal wall.  All current pathology 
related to the scars should be reported.  
The examiner must comment on whether any 
of the scars are tender and painful on 
objective demonstration, and whether 
there is any limitation of function of 
any body part affected by the scars.  The 
report of examination must be detailed 
and include complete responses to the 
above questions. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

Following completion of the above, the RO should review the 
veteran's claim for an increased evaluation for scars, right 
thigh, flank, and abdominal wall, with regard to the 
additional evidence obtained.  If the decision remains 
adverse to the veteran, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



